             Case 4:20-cv-00504-BRW Document 6 Filed 05/27/20 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION

MARCUS ALLEN                                                                     PLAINTIFF
Reg. #28545-009

VS.                                    4:20-CV-00504-BRW

RYAN BECKER, et al.                                                              DEFENDANTS

                                            JUDGMENT

          Consistent with the Order entered today, this case is DISMISSED, without prejudice, for

failure to state a claim upon which relief may be granted.1 Dismissal constitutes a strike.2

          I certify that an in forma pauperis appeal of this dismissal would be frivolous and would

not be taken in good faith.3

          IT IS SO ORDERED this 27th day of May, 2020.


                                                       Billy Roy Wilson_________________
                                                       UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915A.
2
    28 U.S.C. § 1915(g).
3
    28 U.S.C. § 1915(a)(3).
                                                  1
